                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 NACOLE F. SICKLER,

                               Plaintiff,
         v.                                                        OPINION & ORDER

 NANCY BERRYHILL,                                                      17-cv-431-jdp
 Acting Commissioner of Social Security,

                               Defendant.


       Defendant Nancy Berryhill has filed a motion to alter or amend the judgment under

Federal Rule of Civil Procedure 59(e) in this case brought under the Social Security Act.

Dkt. 18. For the reasons explained below, the court will construe the motion as one for

clarification and grant the motion.

       The court granted plaintiff Nacole Sickler’s motion for summary judgment and

remanded the case for further proceedings. Dkt. 16. Specifically, the court concluded that the

administrative law judge failed to include in the residual functional capacity assessment

Sickler’s limitations related to concentration. Id. at 2.

       In her motion, the commissioner does not challenge the result the court reached. Rather,

she focuses on one sentence in the opinion: “[A] restriction to routine, repetitive simple work

is not adequate to account for a moderate limitation in concentration.” Id. The commissioner

is correct that the court overstated the relevant law. As this court has acknowledged in other

opinions, the term “concentration . . . is simply a general category that must be translated into

particular limitations.” Rabitoy v. Berryhill, No. 17-cv-495, 2018 WL 1010219, at *2 (W.D.

Wis. Feb. 21, 2018) (internal quotations omitted). On its own, the term “does not necessarily

communicate to the vocational expert or anyone else what a claimant can or cannot do.” Id.
(internal quotations omitted). Thus, the court did not mean to imply that a restriction to

routine, repetitive, and simple work could never satisfy a limitation related to concentration.

The court would first have to determine what the claimant’s particular limitations are. Each

case must be decided on its own facts.

       The commissioner proposes the following rewrite: “[A] restriction to routine, repetitive

simple work is not necessarily adequate to account for a moderate limitation in concentration.”

Dkt. 18. at 2. That is consistent with the law and the court will adopt it. The only wrinkle is

that the commissioner filed her motion as one to alter or amend the judgment under Rule 59(e)

even though she is not asking the court to change anything about the judgment. So the court

construes the commissioner’s motion as one for clarification and will grant the motion.

       Also before the court are two motions by Sickler for attorney fees, Dkt. 19 and Dkt. 23,

which were followed closely by two motions to withdraw the motions for attorney fees, Dkt.

20 and Dkt. 26. It is not clear why Sickler filed these motions, but the court will grant the

motions to withdraw and deny the motions for attorney fees as moot.




                                              2
                                 ORDER

IT IS ORDERED that:

1. Defendant Nancy Berryhill’s motion to alter or amend the judgment, Dkt. 18, is
   construed as a motion for clarification and is GRANTED as described in this
   opinion.

2. Plaintiff Nacole F. Sickler’s motions to withdraw, Dkt. 20 and Dkt. 26, are
   GRANTED, and Sickler’s motions for attorney fees, Dkt. 19 and Dkt. 23, are
   DENIED as moot.

Entered October 5, 2018.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge




                                    3
